Citation Nr: 1626330	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain with degenerative disc disease, evaluated as 10 percent disabling prior to April 4, 2012, and as 20 percent disabling thereafter.

2.  Entitlement to a separate rating for lumbar radiculopathy of the right lower extremity prior to March 6, 2012, and evaluated as 10 percent disabling thereafter.

3.  Entitlement to a separate rating for lumbar radiculopathy of the left lower extremity prior to March 6, 2012, and evaluated as 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in July 2011.

The claim for an increased rating for the Veteran's low back disability arose from the November 2008 rating decision which granted an increased rating to 10 percent, effective October 29, 2007.  Subsequently, in an April 2012 rating decision, the RO granted an increased rating to 20 percent, effective April 4, 2012.  Although a higher rating has been assigned by the RO for the low back disability, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The case was most recently before the Board in May 2014.  At that time, the Board remanded the case for further development.

While the case was in remand status, the Appeals Management Center (AMC) issued a September 2014 rating decision which granted the Veteran separate ratings for his lumbar radiculopathy of the right and left lower extremities.  As these ratings were assigned in connection with the increased rating claim for the lumbar spine disability, they are considered part and parcel of that issue and will be addressed by the Board.

The issues of increased separate ratings in excess of 10 percent for lumbar radiculopathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Prior to the Board hearing July 18, 2011, the Veteran's low back disability was productive of painful motion but not productive of ankylosis, forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, incapacitating episodes of more than 2 weeks in a 12 month period, or the functional equivalent of such manifestations.

2.  From the Board hearing, July 18, 2011, the Veteran's low back disability has resulted in forward flexion of the thoracolumbar spine approximating at least 60 degrees, with painful motion.  However, forward flexion approximating 30 degrees or less, or intervertebral disc syndrome (IVDS) with incapacitating episodes requiring bed rest prescribed by a physician has not been shown.

3.  From, October 29, 2007, the date of the increased evaluation to 10 percent for the Veteran's back disability, his lumbar radiculopathy to the right and left lower extremities manifested by at least mild incomplete paralysis of the sciatic nerve, associated with degenerative disc disease of the lumbar spine.

CONCLUSIONS OF LAW

1.  Prior to July 18, 2011, the criteria for a rating in excess of 10 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5237 (2015).

2.  From July 18, 2011, the criteria for a 20 percent rating, but no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).

3.  From October 28, 2007, the criteria for at least a separate 10 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).

4.  From October 28, 2007, the criteria for at least a separate 10 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a February 2009 notice of disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained, including records from the Social Security Administration (SSA).  More recent treatment records were obtained pursuant to the Board's remands.

The Veteran was provided VA medical examinations in September 2008, April 2012 and July 2014, which was provided pursuant to the Board's May 2014 remand.  The examinations, expert medical opinions, along with the VA treatment records are sufficient evidence for deciding the claims addressed below.  The VA examinations are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met for these claims.

II.  Analysis

Based on the procedural history, the issues are whether a disability rating in excess of 10 percent for the Veteran's low back disability is warranted prior to April 4, 2012, and whether a rating in excess of 20 percent is warranted thereafter.  Additionally, issues before the Board are whether separate ratings of 10 percent are warranted prior to March 6, 2012, for radiculopathy of the right and left lower extremities.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The General Rating Formula for evaluating the spine provides for a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237 (2015).

Following the rating criteria, Note 1 provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  The Board notes, the Veteran has been awarded separate 10 percent disability ratings for associated radiculopathy of the right and left lower extremities, under DC 8520.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243.

Note 1: For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Facts

The relevant facts include an April 2008 VA treatment record which indicated the Veteran was experiencing tenderness over the thoracolumbar region with paraspinal spasm.  A July 2008 record noted the Veteran was suffering chronic low back pain and that he reported neuropathy symptoms in both legs, along with pain, stiffness and limited motion.  

The Veteran underwent a September 2008 VA examination in connection with the claim.  The examiner reported the Veteran complains of constant pain, noted as 9 out of 10 on a scale of 1 through 10.  He reported that during flare-ups the pain may increase to greater than 10 out of 10, with aggravating factors being cold weather and standing for too long.  The pain was not reported as radiating and although occasional numbness was noted, he reported no tingling, weakness or bladder or bowel incontinence.

Upon examination, the examiner reported tenderness to palpation of the spine with normal range of motion, including flexion to 90 degrees.  Muscle strength of the lower extremities was 5 out of 5 and straight leg raising tests were positive at more than 60 degrees bilaterally with evidence of pain noted in the back.  No symptoms radiating down the legs were found and no further limitation was found in range of motion with repetitive activity due to weakness, extremity fatigue, or lack of coordination.  The examiner diagnosed the Veteran with low back pain due to degenerative disc disease and mild disc herniation at L4-L5 and L5-S1, as noted in the October 2008 MRI associated with the examination.

Additionally, a March 4, 2009 VA treatment record indicated chronic intractable low back pain with occasional bilateral thigh pain.  It further noted L4-5 and L5-S1 bulging discs with occasional radiculopathy.  Further, a February 2010 VA treatment record noted the Veteran was experiencing ongoing low back pain, which he described as aching, dull and constant.  Similarly, a March 2012 treatment record noted that the Veteran reported his low back pain as constant, dull, aching, sharp, throbbing and burning.

During the July 2011 Board hearing, the Veteran indicated worsening pain in his back.  He noted that he has difficulty bending over due to the pain, can hardly stand more than 15 minutes without requiring rest and cannot perform certain tasks, such as mowing the grass.  He reported constant pain, that his back has progressively worsened and that it affects his activities of daily living.

Pursuant to the March 2012 Board remand, the Veteran underwent an April 2012 VA examination.  The Veteran reported to the examiner an increase in pain along with pain in both legs.  Additionally, flare-ups were reported and that his back pain increased with increased use.

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 60 degrees, with pain beginning at zero degrees.  His extension was to 20 degrees, with pain beginning at zero degrees.  His right and left lateral flexion were to 20 degrees, with pain beginning at zero degrees for each side.  His right and left lateral rotation was to 20 degrees, with pain beginning at zero degrees for each side.  Repeated motion did not cause additional loss of motion.

Additionally, functional loss was noted by the examiner, due to less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  Guarding or muscle spasm was noted but did not result in abnormal gait or spinal contour and no atrophy was reported.  No radicular pain or neurologic abnormalities were noted by the examiner and IVDS was noted, however, he indicated the Veteran had suffered no incapacitating episodes over the prior 12 months.

Subsequently, a May 2014 Board remand led to a new VA examination to determine the severity of the Veteran's low back disability.  The Veteran underwent a July 2014 VA examination, in which he reported his low back pain was worsening.  He further reported he experiences intermittent moderate pain, tingling and numbness in the right lower extremity, and constant moderate pain, tingling and numbness in the left lower extremity.  He also indicated flare-ups which occur twice per month, lasting approximately three days and consisting of pain and stiffness.

Upon examination, the Veteran was noted to have normal range of motion testing, with no evidence of painful motion.  Further, repeated motion did not cause any loss of motion and no functional loss was reported.  Mild tenderness to palpitation in the bilateral upper lumbar area was noted.  Additionally, no ankylosis was reported and IVDS was indicated, but with no incapacitating episodes.

While this examination report suggests some improvement in the Veteran's low back disability, radicular pain was noted by the examiner in both legs.  He indicated constant, moderate left lower extremity pain and intermittent moderate right lower extremity pain.  He further noted moderate paresthesias and/or dysesthesias in both lower extremities and moderate numbness in both lower extremities.  Overall, he reported at least mild radiculopathy symptoms in both lower extremities.

Evaluation

Lumbar Spine

Based on this evidence, the criteria for a rating in excess of 10 percent is not met for the Veteran's low back disability prior to the Board hearing July 18, 2011, and a rating of 20 percent has been met as of that date.  In addition, a rating higher than 20 percent, including the next higher 40 percent rating, has not been met at any point.

The Veteran's VA treatment records show that he has experienced painful motion in his lower back throughout the appeal period.  Additionally, in the July 2011 Board hearing, the Veteran reported his limitations with regard to standing and performing daily tasks, such as washing dishes and mowing the grass.  He indicated that he requires prostrating rest on a daily basis due to the constant pain and that he was given a TENS unit for treatment, however, it provided no relief.  He noted the low back disability has considerably worsened.  Further, the April 2012 VA examination shows forward flexion of the thoracolumbar spine limited to 60 degrees, with pain noted throughout the entire range of motion.  This evidence is supportive of a 20 percent rating from the Board hearing, July 18, 2011, with consideration of painful motion and other factors. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the evidence supports a 20 percent rating from July 18, 2011, the evidence prior to that date does not support a rating higher than 10 percent.  VA treatment records from April and July 2008 indicate the Veteran was experiencing pain and tenderness in his low back with limitations of motion.  Additionally, the September 2008 VA examiner noted pain and tenderness with normal range of motion and flexion to 90 degrees.  She further noted muscle strength of the lower extremities was 5 out of 5 and straight leg raising tests were positive at more than 60 degrees bilaterally.  In addition, no further limitation was found in range of motion with repetitive activity due to weakness, extremity fatigue, or lack of coordination and mild disc herniation was diagnosed.  This evidence is consistent with symptoms supporting a 10 percent rating.

Further, at no point during the appeal do the Veteran's symptoms support a rating greater than 20 percent.  Subsequent to the April 2012 VA examination, the Veteran underwent a July 2014 VA examination which appears to reflect an improvement in the Veteran's back condition.  Upon examination, the Veteran was noted to have normal range of motion testing, with no evidence of painful motion and repetition did not cause any loss of motion and no functional loss was reported.  Mild tenderness to palpitation in the bilateral upper lumbar area was noted and no ankylosis.

After resolving reasonable doubt in the Veteran's favor, the Board finds that the severity of his low back disability reflects a disability picture that more nearly approximates a 20 percent rating, effective July 18, 2011.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Even though the April 2012 VA examination was conducted at a later date, the effective date of an increased rating can be earlier than the date of an examination.  See Swain v. McDonald, 27 Vet. App. 219 (2015).  In the Veteran's case, the increase is factually ascertainable as of the date of the Board hearing.

As noted above, the evidence does not support that the next higher 40 percent rating is warranted.  First, the evidence does not show that the low back disability results in favorable ankylosis of the entire thoracolumbar spine at any point, such as to warrant the next higher rating.

Second, the evidence does not support forward flexion of the thoracolumbar spine limited to 30 degrees or less.  The April 2012 VA examiner reports that forward flexion was limited to 60 degrees with pain throughout the range of motion testing.  He also noted functional loss, including less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  However, no additional degree of limitation was noted after repetitive range of motion testing and as discussed above, the subsequent July 2014 VA examination reported normal range of motion testing.  Therefore, even with consideration of painful motion and other factors, the low back disability most closely approximates the criteria for a 20 percent rating, during the pendency of the appeal.

Alternatively, the Veteran does not contend and the record does not show any order or directive from a doctor requiring bed rest of a total duration of at least four weeks during any 12 month period of the appeal due to IVDS.

Additionally, there is no evidence of neurological abnormalities other than the already service-connected radiculopathy of the lower extremities.

In sum, when reasonable doubt is resolved in the Veteran's favor, a rating in excess of 10 percent is not warranted prior to July 18, 2011, and thereafter a rating of 20 percent, but no higher, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Other Considerations

Consideration has been given to whether the schedular rating is inadequate for the low back disability, requiring that the RO refer a claim to the Under Secretary for Benefits or the Director of Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the veteran's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exist, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the first element of the analysis is not satisfied.  The Veteran's service-connected lumbar spine disability is productive of pain, weakness, limitation of motion, flare-ups and radiculopathy to both legs.  These signs and symptoms, and their resulting impairment are contemplated by the rating schedule.

The DCs in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes. See 38 C.F.R. § 4.71a, DC 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 3 8 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety or broad canvas of manifestations of functional loss.  Moreover, the Veteran's documented radicular symptoms are contemplated by DC 8520 that takes into account nerve impairment.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive of pain, weakness, limitation of motion, flare-ups, and sciatica.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability with sciatica because the rating criteria reasonably describe his disability level and symptomatology.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's lumbar spine disability, referral for extraschedular consideration is not required.  Furthermore, extraschedular consideration on a combined effects basis has not been expressly raised or reasonably raised by the record.

Bilateral Radiculopathy, Earlier Separate Rating

As noted previously, in a September 2014 rating decision, the RO granted service connection and two separate 10 percent disability ratings for lumbar radiculopathy, right and left lower extremities, effective March 6, 2012.  38 C.F.R. § 4.124a, DC 8520 (2015).  DC 8520 assigns a 10 percent rating for mild incomplete paralysis of the sciatic nerve.  The RO awarded the effective date of March 6, 2012 based on a VA treatment record from that date showing radiculopathy.

These ratings were allowed pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1, which directs that any associated objective neurologic abnormalities for disabilities of the spine be rated separately under an appropriate diagnostic code.  In the case at hand, the Veteran's radiculopathy of the bilateral lower extremities is considered an objective neurologic manifestation of his low back disability and, thus, it is part and parcel of his claim of entitlement to an increased rating for his low back disability.

Although the Veteran is currently assigned an effective date of March 6, 2012, the evidence supports that it is factually ascertainable that the Veteran's lower extremity symptoms date back to October 29, 2007, which is the date of his claim for increase for the underlying service-connected back disability.

A July 2008 record noted the Veteran was suffering chronic low back pain and that he reported neuropathy symptoms in both legs, along with pain, stiffness and limited motion.  Additionally, during the September 2008 VA examination the Veteran reported symptoms of numbness in his legs and the examiner found straight leg raising tests were positive at more than 60 degrees bilaterally.  Further, the March 2009 VA treatment record indicates chronic intractable low back pain with occasional bilateral thigh pain.  It further notes L4-5 and L5-S1 bulging discs with occasional radiculopathy.  Additionally, an April 2009 VA treatment record notes low back pain with bilateral radiculopathy and described the pain as constant, ongoing and sharp and a May 2009 VA treatment record further indicated low back pain with radiculopathy down both legs.  Further, in the April 2012 VA examination, the Veteran further reported leg pain and in the July 2014 VA examination, he reported experiencing intermittent moderate pain, tingling and numbness in the right lower extremity, and constant  moderate pain, tingling and numbness in the left lower extremity.

In sum, after a thorough review of the record, the Board finds the Veteran's radicular symptoms have been shown throughout the entire rating period rather than just since March 6, 2012.  Thus, at least a separate 10 percent rating is warranted for both radiculopathy of the right and left lower extremity.  The issue of whether an initial separate rating in excess of 10 percent for these disabilities is addressed further in the remand section.


ORDER

A disability rating in excess of 10 percent for the Veteran's service-connected lumbosacral strain with degenerative disc disease, prior to July 18, 2011, is denied.

A disability rating of 20 percent, but no higher, for the Veteran's service-connected lumbosacral strain with degenerative disc disease, since July 18, 2011, is granted, subject to the laws and regulations governing the payment of monetary awards.

Effective October 29, 2007, a separate rating of at least 10 percent for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

Effective October 29, 2007, a separate rating of at least 10 percent for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As discussed above, in the September 2014 rating decision, the Veteran was granted service connection and 10 percent ratings for lumbar radiculopathy of the right and left lower extremities.  The Veteran was rated for radiculopathy of the right and left lower extremities under 38 C.F.R. § 4.124a, DC 8520, which is the code for evaluation of neuritis of the sciatic nerve.  The current decision granted an effective date of October 29, 2007, for the separate 10 percent ratings for right and left lower extremities.

The initial grant of 10 percent ratings by the RO is based in part on the July 2014 VA examination, in which the examiner indicated radiculopathy in both legs.  He indicated constant, moderate left lower extremity pain and intermittent moderate right lower extremity pain.  He further noted moderate paresthesias and/or dysesthesias in both lower extremities and moderate numbness in both lower extremities.  Overall, he reported mild radiculopathy symptoms in both lower extremities.

Additionally, VA treatment records throughout the appeal period contain consistent complaints by the Veteran of lower extremity pain, related to his severe low back pain. A July 2008 record noted the Veteran was suffering chronic low back pain and that he reported neuropathy symptoms in both legs, along with pain, stiffness and limited motion.  Additionally, during the September 2008 VA examination the Veteran reported symptoms of numbness in his legs.  A March 2009 VA treatment record indicates chronic intractable low back pain with occasional bilateral thigh pain.  It further notes L4-5 and L5-S1 bulging discs with occasional radiculopathy.  An April 2009 VA treatment record further notes low back pain with bilateral radiculopathy and constant, ongoing and sharp pain, and a May 2009 VA treatment record further indicated low back pain with radiculopathy down both legs.

In light of the foregoing, a remand is necessary for a retrospective medical opinion.  The examiner should opine as to the severity level, since October 29, 2007, for the Veteran's lower extremity radiculopathy symptoms associated with his low back disability.  

Accordingly, these issues are REMANDED for the following actions:

1.  Thereafter, schedule the Veteran for a VA examination to assess the current severity of his radiculopathy of the right and left lower extremities, and for a supplemental retrospective medical opinion as to the severity during the entire appeal.

The examiner must review claims file and conduct any necessary testing.  

For each lower extremity, the examiner should determine whether the neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis, or complete paralysis of any affected nerve.  The examiner should report as to the severity of each neurological sign and symptom and assess the severity of these symptoms over the course of the appeal (since October 29, 2007).

A rationale or explanation should be provided for any opinions reached and the evidence the examiner relied upon.

2.  Finally, readjudicate the claims remaining on appeal-entitlement to initial separate ratings in excess of 10 percent for service-connected radiculopathy of the right and left lower extremities.  If the benefits sought are not granted in full, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claim file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


